                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 LINDA D. GILLAND,                                  )
                                                    )
        Plaintiff,                                  )
                                                    )
 v.                                                 )      No. 3:19-CV-184-HBG
                                                    )
 ANDREW SAUL,                                       )
 Commissioner of Social Security,                   )
                                                    )
        Defendant.                                  )

                                         JUDGMENT

        For the reasons set forth in the accompanying Order of Remand, the Court finds the Joint

 Motion for Entry of Judgment Under Sentence Four, 42. U.S.C. § 405(g) [Doc. 19] is GRANTED.

 Plaintiff’s Motion for Summary Judgment [Doc. 17] is DENIED AS MOOT. Accordingly, this

 case is remanded pursuant to sentence four of 42 U.S.C. §405(g) to the Commissioner for further

 proceedings consistent with the Order of Remand.

                                            ENTER:




                                            United States Magistrate Judge

ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT
